DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 14 recites the balancing layer as thinner than the upper layer.  However, previously examined claim 8 claims the balancing layer as having a thickness larger than the upper layer.  Recently amended claim 14 is a different embodiment not previously examined and is therefore withdrawn.  Claims 15, 16 and 27 are withdrawn also, as they depend from claim 14.  Claim 25 claims the same as claim 14 regarding the thickness.  This claim is also withdrawn.
Claim 24 is also withdrawn as claim 24 claims the entirety of the groove arrangement is in the lower arrangement, yet previously examined claim 5 claims a major portion of the groove being below the balancing layer which implies a portion is inside the balancing layer.  This is a different embodiment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17-23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0000197 to Pervan.
Regarding claims 1 and 11, Pervan discloses a thermoplastic panel (fig. 4d) having upper (2), lower layer (4), balancing layer (3) with the use of thermoplastic for the layers disclosed [0054] and at least one groove (19) on the lower layer.  Regarding the formation of the groove, Pervan discloses cutting the grooves [0051] before the creation of the locking system.  This would imply the grooves are cut midway through construction.  Additionally, the applicant should note that the claims are drawn to the final product and not to the method of making.  Regarding the groove thickness, Pervan discloses the basic claim structure of the instant application but does not disclose specific groove dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of a larger or smaller groove would add strength or else save materials.
Regarding the new limitation of at least one groove only in the lower layer, Pervan discloses an embodiment contain this limitation (fig. 8c: see lower section 4 cut with a groove at end of panel, the groove being only in the lower section 4).  This would have been an obvious design choice at the time of filing since it has already been disclosed by Pervan.
Regarding claim 2, the groove is in a rear side (groove 14 or 19 being towards a rear side).
Regarding claims 3, 4, Pervan discloses the basic claim structure of the instant application but does not disclose specific groove dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  A larger or smaller groove would increase or decrease the strength of the panel depending upon the intended application.
Regarding claim 5, a major portion of the grooves are below the balancing layer.
Regarding claim 6, Pervan discloses a plurality of grooves in the lower layer (19) and an innermost portion of a groove (an opening portion of the groove located below 3) is separated from the balancing layer (3).
Regarding claim 7, Pervan discloses the basic claim structure of the instant application but does not disclose specific layer dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  A larger or smaller layer thickness would increase or decrease the strength of the panel depending upon the intended application.
Regarding claim 8, the thickness of the balancing layer (3) is larger than the thickness of an upper layer of the upper layer (Fig. 4b: 2a).
Regarding claim 9, the balancing layer (3) is continuous.
Regarding claim 10, the amount of thermoplastic in the balancing layer is greater than that in the upper and lower layers (fig. 4d: see thickness of layers).
Regarding claim 12, the grooves have bottom facing openings (19).
Regarding claim 13, as best understood, Pervan discloses an embodiment with the groove bounded by a panel portion below the groove (fig. 6c: 19 bound by 23).
Regarding claim 17, the balancing layer extends through the locking elements on a strip (strip being between upper and lower layers) for horizontal locking by locking element (10) to locking groove (9).
Regarding claim 18, the cooperating surface is on the locking element and locking groove (contact surfaces of 9 and 10).
Regarding claim 19, the balancing layer extends along a strip (between upper and lower layers) and the upper most surface of the strip comprises the balancing layer, the cooperating surface is in the uppermost surface (9 and 10 are in the upper portion of 3).
Regarding claim 20, the balancing layer extends through a tongue (10) which is configured to engage a tongue groove (9).
Regarding claim 21, the cooperating surface is the contact surface on the tongue (10).
Regarding claim 22, the cooperating surface is a locking surface (surface of tongue and groove, 10, 9) configured to engage an adjacent panel.
Regarding claim 23, the cooperating surface is a guiding surface (tongue surface inherently guides tongue between upper and lower groove surface, also guide surface to lock with adjacent panels.
Regarding claim 26, Pervan discloses an embodiment which teaches the balancing layer (fig. 6e: 2) as being thinner than the bottom layer (fig. 6e: 4).

Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive.  The applicant argues the recent claim amendments which are addressed in the new office action above.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633